UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6035


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SEAN DARNELL JEFFRIES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:11-cr-00127-TDS-1)


Submitted: April 27, 2021                                          Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Darnell Jeffries, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean Darnell Jeffries appeals the district court’s order denying his motion for

compassionate release. Although Jeffries focuses his appellate argument on the 18 U.S.C.

§ 3553(a) factors, his informal brief does not challenge the district court’s conclusion that

no extraordinary and compelling circumstances existed to warrant compassionate release.

See 4th Cir. R. 34(b). Therefore, Jeffries has forfeited appellate review of the court’s

primary basis for denying his motion. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”); see also United States v. Kibble, __

F.3d __, __, No. 20-7009, 2021 WL 1216543, at *3 (4th Cir. Apr. 1, 2021) (recognizing

that court must first find extraordinary and compelling reasons before considering the

§ 3553(a) factors). Accordingly, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2